Citation Nr: 1747964	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a migraine headache disability.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel











INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1991 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for a migraine headache disability and assigned a noncompensable initial rating.

In December 2013, the Board remanded the claim for additional development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

In an August 2017 rating decision, during the pendency of the present appeal, the RO increased to 30 percent the rating for the Veteran's migraine headache disability, for the entire period on appeal.  However, because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

Moreover, because the appeal involves disagreement with the initial rating assigned following the grant of service connection for a migraine headache disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, although the medical evidence reflects that the Veteran's migraine headaches interfere with her job as she must stop everything when she experiences an attack; however, the Veteran has clearly indicated that she is the sole provider in her family and must work.  Importantly, the Veteran herself does not raise the issue of unemployability due to her service-connected disabilities.  Therefore, entitlement to a TDIU is not considered part of the present appeal.


FINDING OF FACT

For the entire period on appeal, the Veteran's migraine headache symptoms most nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a maximum 50 percent schedular initial rating for migraine headaches have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Initial Ratings - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Initial Rating for Migraine Headaches - Analysis

The Veteran contends that her service-connected migraine headaches are worse than contemplated by the 30 percent disability rating currently assigned, and asserts that a higher disability rating is warranted.

Migraine headaches are evaluated under 38 C.F.R. § 4.124a, DC 8100. Under DC 8100, a 50 percent rating is warranted with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted with characteristic prostrating attacks occurring on an average once a month, over the preceding several months.  A 10 percent evaluation is warranted with characteristic prostrating attacks averaging once per two months, over the preceding several months.  38 C.F.R. § 4.124a.

The Rating Schedule does not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting DC 8100 verbatim, but not specifically addressing the matter of what is a prostrating attack).  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  Similarly, "prostrate" is defined as "physically or emotionally exhausted; incapacitated."  See Webster's II New College Dictionary 889 (2001). 

Further, "severe economic inadaptability" is also not defined in VA law.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, the Court has held that nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.  In this regard, it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a TDIU rather than just a 50 percent rating.  Id., citing 38 C.F.R. 
§ 4.16.  The Court discussed the notion that consideration must also be given as to whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-447.

The Veteran's service treatment records indicated that she sought treatment for numerous headaches.  In February 1993, she complained of a headache that had lasted for two weeks.  In March 1994, she complained of a headache that had lasted for two weeks.  In October 1995, she complained of a headache that had lasted for three weeks, with mild photophobia and pain on top of head.  In January 2000, she complained of a bad headache that had lasted three days.

The Veteran was afforded a VA examination in December 2000.  She reported having very frequent headaches during service, but currently having a headache only about two times a month, lasting three to four days.  

A November 2004 VA treatment note indicated that the Veteran was having daily headaches for five weeks.  She had occipital headaches, sometimes sharp eye pains, and had nausea once the prior week with a brief episode of light headedness.  

A May 2005 VA treatment record indicated that the Veteran complained of a headache that had lasted for two weeks, with nausea, vomiting, photophobia, dizziness, phonophobia, and sharp pain from right side behind ear to right eye for two days.  

The Veteran was afforded a VA examination in October 2007.  She was diagnosed with headaches secondary to vasomotor rhinitis.  The headaches generally cleared with rest.  The Veteran reported that if she had a headache on going to bed, it was generally gone the next morning.

A December 2008 VA treatment note indicated that the Veteran had migraine headaches one to two times a week.

The Veteran was afforded a VA examination in June 2009.  She reported having headaches about once a week that lasted up to three days.  They start in the occipital area and sometimes go up to the back of her head.  She described the headaches as sharp, throbbing pain that was aggravated by noise.  The Veteran reported that her headaches have not changed in intensity, duration, or frequency.  She reported having no aura or associated symptoms.  She was working full time and missed about six or seven days a year because of severe headaches.  She reported that she could barely drive home if she had a severe headache and preferred not to drive.  The VA examiner diagnosed atypical migraine headaches.

A January 2010 VA treatment note indicated that the Veteran reported increased frequency and intensity of migraine headaches occurring daily, starting in the morning upon awakening.  The Veteran stated that the pain was moderate in intensity.  She had occasional dizziness.  

An April 2010 VA treatment note indicated that the Veteran continued to have three to four migraines a month, lasting for days at a time.  

A September 2010 VA treatment note indicated that Veteran had daily headaches for one month, despite medications.  She had nausea and "water mouth" with headaches.  

In August 2011, the Veteran stated that she took medication every night before bed time to decrease the intensity of the migraine headaches.  She stated that she was given shots and put on bed rest during service to treat her migraine headaches.

In the August 2011 Form VA-9, the Veteran stated that her migraine headaches never completely went away.  She stated that she had at least one prostrating migraine headache a month that lasted for several weeks.  She stated that as the sole provider for her children, she could not allow herself to be incapacitated or prostrated by her headaches, even though it would hurt to just lay her head on her pillow.  She stated that when these attacks occurred she was irritable, and the headaches were aggravated by noise, lights, and normal conversation.

A September 2012 treatment record indicated that the Veteran reported having a headache for a couple of weeks.

The Veteran was  most recently afforded a VA compensation examination for headaches in August 2017.  She reported that migraine headaches occurred three times a month and lasted up to a week.  The migraine headaches were characterized by pulsating/throbbing pain on the sides of head to back of head, eye pain, nausea, and sensitivity to sound.  The pain worsened with physical activity.  The VA examiner stated that the Veteran had characteristic attacks of migraine/non-migraine headache pain occurring on average once every month, but did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  However, the VA examiner opined that the Veteran is "unable to work at all when migraines are present."

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the evidence supports a finding that the Veteran's migraine headaches meet the criteria for a higher and maximum schedular rating of 50 percent under DC 8100.

The evidence supports a finding that the Veteran's migraine headaches occur very frequently.  In this regard, the Veteran has consistently reported having headaches several times a month. The evidence also supports a finding that the veteran's migraine headaches are completely prostrating, prolonged, and productive of severe economic inadaptability, as evidenced by (1) Veteran's numerous statements that her migraine headaches last for several days at a time; (2) June 2009 VA examination report indicating that the Veteran missed six or seven days a year from work due to severe headaches and could not drive during a severe headache; and (3) the August 2017 VA examiner's opinion that the Veteran was unable to work at all when migraines are present.  The Board found the Veteran's August 2011 statement that she had no option but to work despite her severe migraine headaches due to her role as the sole provider for her children to be highly probative evidence regarding whether the migraine headaches were capable of producing severe economic inadaptability.

Finally, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Based on the foregoing, the Board finds, with resolution of all doubt in the Veteran's favor, that his migraine headaches are frequent, completely prostrating, prolonged, and productive of severe economic inadaptability. As such, a schedular rating of 50 percent under DC 8100 for migraine headaches is warranted for the entire period on appeal.  There is no higher rating available under such code.

ORDER

For the entire period on appeal, a maximum schedular initial rating of 50 percent for migraine headaches is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


